Third District Court of Appeal
                                State of Florida

                           Opinion filed August 24, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-1687
                           Lower Tribunal No. 16-3123
                              ________________


                              Rochelle Driessen,
                                     Appellant,

                                          vs.

                                Breanna Oliver,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

      Rochelle Driessen, in proper person.

      Breanna Oliver, in proper person.


Before LAGOA, EMAS, and LOGUE, JJ.

      LOGUE, J.

      The appellant’s notice of appeal was filed in the trial court on July 12, 2016,

more than thirty days after June 10, 2016, which is the date the order on appeal
was rendered. The notice of appeal was therefore untimely and this court lacks

jurisdiction. See Medley Plaza, Inc. v. The Rama Fund, LLC, 41 Fla. L. Weekly

D1624 (Fla. 3d DCA July 13, 2016) (“Unlike some rules that require a party to act

within a specified time of service, Rule 9.110(b) requires a notice of appeal from a

final order be filed within thirty days of the rendition of the order being

appealed.”).

      Dismissed.




                                         2